Citation Nr: 0926043	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to the service-connected 
costochondritis.

2.  Entitlement to service connection for fibromyalgia, as 
secondary to the service-connected costochondritis.

3.  Entitlement to service connection for 
osteoarthritis/arthritis (OA), as secondary to the service- 
connected costochondritis.

4.  Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and heartburn, as secondary to 
the service-connected costochondritis.

5.  Entitlement to service connection for hypertension, as 
secondary to the service-connected costochondritis.

6.  Entitlement to service connection for cervical spine 
discogenic disease at C6-C7, C7-T1 and spondylosis, as 
secondary to the service-connected costochondritis.

7.  Entitlement to service connection for a right foot 
disability diagnosed as calcaneal spur, as secondary to the 
service-connected costochondritis.

8.  Entitlement to an increased evaluation for 
costochondritis, left, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 2, 1972 to July 
28, 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded these matters to the RO for further 
development in a June 2005 decision.  Such has been completed 
and this matter is returned to the Board for further 
consideration.  

The Veteran's claim seeking entitlement to service connection 
for osteoarthritis (OA) is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
Veteran's psychiatric disorder is neither related to service 
or to her service-connected costochondritis nor was it was 
manifested within one year of service discharge.

2.  There is no competent medical evidence showing that the 
Veteran's fibromyalgia disability is related to service or to 
her service-connected costochondritis or that it was 
manifested within one year of service discharge.

3.  There is no competent medical evidence showing that the 
Veteran's gastrointestinal disorder with nausea and heartburn 
is related to service or to her service-connected residuals 
of costochondritis or that it was manifested within one year 
of service discharge.

4.  There is no competent medical evidence showing that the 
Veteran's hypertension is related to service or to her 
service-connected residuals of costochondritis or that it was 
manifested within one year of service discharge.

5.  There is no competent medical evidence showing that the 
Veteran's cervical spine discogenic disease at C6-C7, C7-T1 
and spondylosis is related to service or to her service-
connected residuals of costochondritis or that it was 
manifested within one year of service discharge.

6.  There is no competent medical evidence showing that the 
Veteran's right foot disability, diagnosed as calcaneal 
spurs, is related to service or to her service-connected 
residuals of costochondritis or that it was manifested within 
one year of service discharge.

7.  The evidence reflects that the Veteran's costochondritis 
is manifested by subjective complaints of pain, shortness of 
breath and occasional incapacitating episodes, with objective 
findings of tenderness on palpation, but no objective 
evidence of restriction of motion or functional loss, 
including on repetitive use.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A fibromyalgia disability is not due to a service-
connected disability, nor was it incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  A gastrointestinal disorder with nausea and heartburn is 
not due to a service-connected disability, nor was it 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Hypertension is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

5.  A cervical spine discogenic disease at C6-C7, C7-T1 and 
spondylosis is not due to a service-connected disability, nor 
was it incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

6.  A right foot disability, diagnosed as calcaneal spurs is 
not due to a service-connected disability, nor was it 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

7.  The criteria for a 20 percent rating, but no more, for 
costochondritis has been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5022 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In the present case, the Veteran's claim on appeal for all 
issues was received in July 2001.  A duty to assist letter 
sent in April 2002 prior to adjudication is shown to be 
deficient as it failed to address the increased rating issue 
entirely and did not address secondary service connection.  
After adjudicating of the issues in July 2002, the RO sent a 
duty to assist letter addressing entitlement to service 
connection for all claimed service connection issues in 
September 2005 which included secondary service connection.  
Thereafter, additional notice was sent in December 2005 
addressing the service connection claims.  Additionally 
notice was sent in April 2006  addressing the increased 
rating claim for the first time and also addressed the 
service connection claims.  

The Veteran was provided with notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection and for increased rating, which included notice of 
the requirements to prevail on these types of claims, of her 
and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA 
could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on October 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Furthermore, this letter provided the above-described notice 
to the Veteran that he needed to present evidence showing his 
disability had worsened, to include discussion of the 
applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, supra.  The Veteran was informed that competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the Veteran had not 
recently told the VA about, employer statements, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Additional notice was sent in November 2008, which again 
advised him about the criteria for an effective date and lay 
evidence to substantiate his increased rating claim.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  The 
July 2002 rating and the May 2002 statement of the case 
discussed at length the level of disabilities needed for an 
increased rating for the analagous rating for 
costochondritis.  Her representative is noted to have 
presented arguments on her behalf and in March 2006 reported 
that various medical records were being submitted to support 
her claim, including records documenting the symptoms of her 
costochondritis.  The issue was readjudicated and a 
supplemental statement of the case was issued in February 
2009.  

Based on the above, any notice deficiencies which may be 
present do not affect the essential fairness of the 
adjudication.

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of her claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"). 
Therefore, the presumption of prejudice is rebutted. For this 
reason, no further development is required regarding the duty 
to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

An attempt to obtain Social Security records as directed by 
the Board's June 2005 remand is shown to have resulted in 
responses from Social Security in which the Social Security 
Administration (SSA) responded in October 2005 that they had 
no record of anything from the Veteran or account.  In 
December 2005 the SSA replied that the Veteran's claim was 
denied for nonmedical reasons and also submitted documents 
reflecting that her Social Security number was not in their 
files.  

In regards to the Board's June 2005 remand directing that 
records from the Veteran's records from the Office of 
Personnel Management (OPM) be obtained to determine whether 
she was separated from employment based on disability, the 
AOJ sent the Veteran a letter in December 2005 which asked 
the Veteran to return a VA form 21-4142 for consent to 
release records from the OPM.  There is no evidence that the 
Veteran returned such a request to release her OPM records.  
Thus it appears the AOJ has complied with the duty to assist 
in its matter to the best of its capabilities.  The "duty to 
assist is not always a one-way street. If a Veteran (or 
appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190. 192 (1991), See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the appellant in the 
development of a claim, that duty is not limitless.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in August 2006 and September 2006 provided current 
assessments of the Veteran's condition based not only on 
examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claim for higher 
disability ratings, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
addressed in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's February 1972 entrance examination was normal 
for examination of the musculoskeletal system to include her 
spine, and all upper and lower extremities, including feet.  
Also shown as normal on the entrance examination were her 
abdomen, her psychiatric condition and her cardiovascular 
system with a blood pressure reading of 126/80.  Her 
accompanying report of medical history was totally negative 
for high blood pressure or heart trouble, any history 
suggestive of fibromyalgia or cervical spine problems to 
include bone  joint or other deformity, foot trouble, 
gastrointestinal complaints, frequent trouble sleeping, 
depression or excess worry, loss of memory or nervous trouble 
of any sort.  

She was treated in July 1972 for chest pain with evidence of 
costochondritis.  Also in July 1972 she underwent a mental 
examination with report of mental status showing that her 
behavior was normal, she was alert with good orientation, 
normal mood, alert, good orientation, normal thought content 
and good memory.  The impression was that there was no 
significant mental illness.  She was deemed mentally 
responsible, able to distinguish right from wrong and adhere 
to the right and had the mental capacity to understand and 
participate in board proceedings.  She was deemed to meet 
retention standards.  On the July 1972 separation examination 
she was again normal for examination of the musculoskeletal 
system to include her spine, and all upper and lower 
extremities, to include feet.  Also shown as normal on the 
entrance examination were her abdomen, her psychiatric 
condition and her cardiovascular system with a blood pressure 
reading of 124/80.  Her accompanying report of medical 
history was again totally negative for high blood pressure or 
heart trouble, any history suggestive of fibromyalgia or 
cervical spine problems to include bone  joint or other 
deformity, gastrointestinal complaints, frequent trouble 
sleeping, depression or excess worry, loss of memory or 
nervous trouble of any sort.  The history was positive for 
foot trouble which was a history of sprained right ankle.  

The report of a September 1972 VA examination revealed 
complaints of stabbing pain over the anterior chest wall, 
shortness of breath and nervousness.  The pain was not 
related to exertion but increased with deep breathing.  Her 
blood pressure was 118/80 with no abnormal heart findings.  
The only significant finding was on physical examination was 
pain on palpation of the second and third costosternal 
joints.  She had normal range of motion of the neck, back and 
extremities, digestive system revealed no masses or ascites 
or hernia, neurologically her nervous system was normal.  She 
was diagnosed with Tietz's syndrome (costocondritis).

Service connection for costochondritis was granted by the RO 
in a July 1972 decision, with an initial 10 percent rating 
assigned.  

VA treatment records from 1973 through 1975 reflect 
complaints of joint pain in the right thumb in April 1973 and 
August 1973 with no history of trauma and negative X-rays.  
In July 1973 she was seen for a painful cortocostral joint, 
with cardiac examination showing a blood pressure of 110/90 
and pulse of 80.   In October 1973 she was seen for 
occasional stabbing pain thought to possible be a shoulder 
dislocation.  In July 1974 her blood pressure was noted to be 
136/104 with complaints that included dizziness and 
precordial shortness of breath.  On physical examination her 
diastolic blood pressure was 100.  She was prescribed Valium, 
Batazolide and Diarol.  In January 1975 her blood pressure 
was 120/88, with chest discomfort.

In March 1975 the Veteran underwent a VA examination which 
revealed blood pressure readings of 110-130 systolic and 88-
104 diastolic.  The rest of the physical examination was 
unremarkable except for tenderness to palpation to the 
anterior chest wall.  

VA records from 1974 to 1979 included continued complaints of 
chest pain related to the costochondritis.  There were also 
other findings and complaints pertinent to her various 
claimed issues.  In January 1975 her blood pressure was 
120/88 and in March 1975 it was 130/80.   In December 1975 
she had complaints of pain on the left side of her body and 
claimed to have several episodes of this in the past.  There 
were no other symptoms related except for anxiety.  She was 
noted to be treated for choriatis.  No remarkable findings 
were reported on physical examination except for tenderness 
at the costochoreital region.  A March 1978 cardiovascular 
evaluation discussed the symptoms of chest pain and shortness 
of breath and reported a blood pressure reading of 130/80.   
She was seen in April 1978 for right tennis elbow and in May 
1978 for cervical spine complaints assessed as rule out 
discogenic disease.  In August 1978 the Veteran was treated 
for anxiety and neck pains, and was prescribed Valium.  In 
September 1978 she was noted to have pain in the muscles of 
the right upper extremity and shoulder, which was diagnosed 
as myositis.  In December 1978 while again seen for 
costosternal complaints she had a blood pressure of 136/100.  
Also noted were complaints of tenderness over the cervical 
spine at the 5th and 6th vertebra of the cervical spine.  She 
was assessed with cervical spondylosis and Tietzen's 
syndrome.  She continued to have cervical spine complaints 
noted in December 1978 and January 1979 which included 
cervical pain and weakening of the right upper extremity, 
with physical examination findings showing the cervical pain 
radiated to the right upper extremity.  However her muscle 
strength was within normal limits and there was no swelling, 
redness or loss of motion of the upper extremities reported 
in January 1979.  Another January 1979 record indicated that 
her blood pressure continued to stay mildly elevated.  In 
February 1979 she was noted to have been seen by a 
neurologist for her cervical complaints, with normal 
findings, but on this examination she did have mild spasm and 
tenderness in her right trapezius area, and right shoulder 
crepitus on motion with otherwise no other significant 
findings. The assessment was chronic cervical pain.

In February 1980 she was reported to have a 2 year history of 
cervical pain, and sternal pain for 8 years.  A history of 
high blood pressure and heart palpitations was also present.  
Her blood pressure was 140/100 on this visit.  

The Veteran was hospitalized at a VA hospital from August to 
September of 1980 for acting inappropriately, crying and 
expressing suicidal ideations.  After admission she was 
started on neuroleptics with prompt improvement of acute 
symptoms.  She was diagnosed with psychotic depression and 
was prescribed Mellaril.  

Records from the 1980's reflect continued complaints of 
costochondritis, as well as other complaints relevant to the 
claimed service-connection issues.  This included a continued 
diagnosis of costochondritis reported in November 1982.  In 
March 1985 she had complaints of the right arm hurting and 
feeling week for a month, which appeared linked to the 
cervical spine.  In March 1985 she was assessed with possible 
degenerative joint disease (DJD) of the cervical spine.  In 
September 1986 she complained of multiple joints hurting, as 
well as left chest pain.  Her blood pressure was 120/80.  She 
was assessed with chest pain.  In November 1987 she had pain 
in her left elbow, hands and low back.  She was diagnosed 
with chest pain and epicondylitis.  

A December 1989 letter from a private doctor, Dr. L. 
confirmed that the Veteran suffers from chronic 
costochondritis.  This condition has worsened gradually and 
chest pain continues in spite of her treatment and anti 
inflammatories that she was taking.  Even deep breathing 
worsens her pain since it is persistent.  Her condition was 
chronic and causes anguish for her because she has to be in 
continuous treatment with medications.  She felt frustrated 
and was very anxious.  Her condition has not improved and 
this frustrated her and at the same time caused anxiety.  

The report of an April 1990 VA psychiatric examination 
included review of prior records of admission including a 
November 1979 hospital record for behavior described as 
psychotic, where she was disoriented, irrelevant, incoherent 
and crying.  She was diagnosed with depression, severe, rule 
out psychotic depression.  Also her hospitalization of August 
1980 for symptoms of bizarre behavior with a diagnosis of 
psychotic depression was noted.  The examiner also reviewed a 
letter from the Veteran's private psychiatrist stating he 
treated the Veteran since November 1980 with a diagnosis of 
psychotic depression.  Her history was said to including 
having been retired from working at a VA hospital as unfit 
for duty.  Her diagnosis of Tietze's was also noted. A 
history of her having become very anxious with shortness of 
breath and a sensation of feeling she was going to die.  Due 
to anxiety she had developed pruitus and decreased 
concentration.  She had marked isolation from others 
indicating she could not stand people.  She liked to sleep a 
lot, and expressed paranoid fears that others would harm her.  
She also had irritability, ill humored, poor frustration 
tolerance, neglect of hygiene at times.  She gave a history 
of 2 suicide attempts, by crashing car and by trying to cut 
her wrist.  Mental status examination revealed no abnormal 
tremors, tics or mannerisms, with her responses coherent, but 
tearful and her facial expression was of sadness.  She had 
preserved personal hygiene.  She was aware of her situation 
and cooperative.  She was noted to make somatic complaints 
mostly about her service-connected costochondritis, which she 
recognized as a chronic condition but she sometimes got 
shortness of breath and anxiety.  She also had a chronic 
depressive condition manifested by the above mentioned 
complaints.  The diagnosis was Axis I major depression, 
chronic, with not enough information about an Axis II 
diagnosis. 

A September 1990 private examination by a Dr. G.S. indicated 
that he initially evaluated the Veteran in November 1980.  
Her history at that time and the diagnosis back then was 
psychotic depression, but now was classified as major 
depression with psychotic features.  This doctor has seen and 
treated the Veteran more sporadically in the past 6 months.  
On mental status examination her hygiene was good, and she 
had a sad expression and no eye contact.  She was very 
dependent on her sister who accompanied her during the 
interview.  She was crying and unspontaneous with complaints 
of chest pain constantly.  Her behavior was grossly 
inappropriate.  She was somewhat cooperative but irritable 
with an inappropriate affect, and depressed mood with bouts 
of anger.  She had paranoid, and referential thought pattern.  
She was often illogical and wanted to die and indicated that 
she had plans to stab herself in the chest.  Reality testing 
was grossly impaired and she was disoriented in time, 
partially oriented to space and was well oriented in person.  
She had impaired judgment and recent and remote memory.  She 
knew something was wrong in her mind but could not control 
it.  She had intellectual function but this was impaired by 
her persistent distress and depressed mood.  The diagnosis 
was major depression with psychotic features, chronic.  There 
was not enough information for an Axis II diagnosis.  The 
psychiatrist commented that the Veteran was very ill and 
noted that two factors chronically enhanced her discomfort 
and distress: the chronic and at times most intense chest 
pain and her chronically critical economic situation.  The 
doctor further stated that her pain from costochondritis 
contributed to the chronicity of her depression.  

Records from the 1990's reflect continued multiple joint 
complaints.  In March 1991 she complained of  both shoulders 
hurting recently and she could not raise her arms, and also 
had hand numbness.  Her blood pressure was 130/90 and there 
was decreased left shoulder motion.  Her joints were cool and 
her neck had muscle spasm.  The diagnosis was rule out DJD 
and rule out discogenic disease.  Another March 1991 record 
which noted complaints of neck pain and left arm pain 
assessed discogenic disease and DJD.  A May 1991 letter from 
a private Dr. L reported treating the Veteran since 1982 for 
problems including chest pain for several years with anxiety 
accompanying the chest pain.  She was also treated for upper 
back and neck pain for several years, along with occasional 
problems of numbness in the arms.  Results from an 
electromyleogram (EMG) were pending.  This same doctor wrote 
another letter in December 1992 again reiterating treatment 
since 1982 for chest pain diagnosed as costochondritis.  She 
also was noted to develop difficulty breathing and upper neck 
and back pain with some numbness deemed to be thoracic outlet 
syndrome that this doctor believed was secondary to her 
persistent costochondritis.  Further evaluation including MRI 
of the cervical spine was planned.  

Additionally the records from the early 1990's reflect 
ongoing treatment for psychiatric complaints.  A December 
1992 letter from Dr. G.S., the same psychiatrist who 
evaluated her in September 1990 and initially in November 
1980, basically reiterated the same history as drafted in the 
September 1990 evaluation.  Mental status findings were 
essentially the same as in September 1990 and the diagnosis 
of major depression with psychotic features was unchanged 
from September 1990.  The comments as to the impact of the 
pain from costochondritis contributing to the chronicity of 
her depression were identical to those made in September 
1990.  

The Veteran underwent a VA psychiatric examination in March 
1993, which included review of the claims folder and hospital 
records, with the history of the psychiatric hospitalizations 
from 1979 and 1980 and her long term treatment with Dr. G.S. 
reported.  Currently her symptoms were not improved and 
getting progressively worse.  She reported constant pain and 
was not improved with medication.  She had irritability, bad 
temper, depression and gastric problems.  She stayed home and 
avoided leaving the house.  She complained of hearing voices 
calling her name.  Objectively she was clean, neatly dressed 
and groomed, alert and oriented times 3, with depressed mood 
and blunted affect.  She had good concentration, speech was 
normal, she was not currently hallucinating and had no 
suicidal or homicidal thoughts.  She had fair insight and 
judgment and good impulse control.  The diagnosis was major 
depression with psychotic symptoms, severe.  The examiner 
opined that her current hospitalization records showed no 
relationship between her psychiatric symptoms and her 
problems of costochondritis which was not even mentioned or 
described on those hospital records.  It appeared that her 
chronic pain affects and has a significant role in the 
maintenance of her emotional condition.  

The Veteran also underwent a VA examination in December 1993 
to address the severity of her costochondritis, with symptoms 
of chest pain, shortness of breath and radiating towards the 
left upper extremity with functional limitation of this 
extremity.  Physical examination was negative except for pain 
and pressure of the left costosternal joint.  The diagnosis 
was costochondritis. An April 1993 addendum stated that the 
diagnosis of "TOS" and costochondritis in the March 1993 
bones evaluation were 2 different conditions and were not 
directly or indirectly related.  

A June 1999 cervical spine X-ray gave an impression of 
cervical spondylosis and fusion of vertebral bodies of C6-7.  
A July 1999 MRI confirmed the diagnosis of degenerative 
spondylitic changes of the cervical spine and degenerative 
disc disease (DDD) of C6-7 and broad based bulging disc at 
C6-7 and C7-T1.  In September 1999 she was seen for 
complaints of pain in all her bones which the doctor assessed 
as all being caused by osteoarthritis (OA).  She was noted to 
be crying secondary to the depression of her acceptance of 
her OA condition as a handicap.  

VA treatment records from March 2000 to October 2000 to 
include treatment for multiple joint pain and general 
weakness, as well as OA and costochondritis.  She was noted 
to have tenderness at multiple joints including the cervical 
and lumbar spine and shoulders.  Additionally in March 2000 
she also began having complaints of stiffness and crepitus in 
the left knee and complained that the pain from her 
costochondritis was worse despite taking Naproxen.  On 
physical examination she had a tender left knee without 
effusion, but with crepitus which was also noted in the right 
knee.  The doctor felt as though she may have some component 
of fibromyalgia.  She underwent physical therapy in May and 
July 2000 for the pain in her cervical spine but complained 
in May 2000 that her pain was worse with PT and was not 
improved in July 2000.  X-rays from December 2000 were 
significant for calcaneal spurs of the feet.

In January 2001 was seen for complaints of general body pains 
particularly at the right knee, shoulders, and hands along 
with complaints of morning stiffness.  Examination revealed 
crepitus of both knees and decreased motion in the neck and 
shoulders with tenderness.  She was assessed as having 
fibromyalgia pain.  Other diagnoses included OA, discogenic 
disease, hypertension and costocondritis.  She was referred 
to rheumatology the same month for her complaints of all over 
body pain.  She continued to be treated through 2001 for her 
multiple joint pain.  Also she was seen in May 2001 for 
consultation of major depression, recurrent, with a history 
of costochondritis, OA, DDD, disc herniation and chronic pain 
for 25 years duration.  She was noted to be fully oriented 
but with a depressed mood, with no other significant 
findings.  She was assessed with having a history and chief 
complaint of episode of forgetfulness.  Her history of 
recurrent depressive symptoms and chronic pain for many years 
may pose possibility of a psuedodementia.  She was treated by 
physiotherapy in June 2001 and was prescribed a cane.  By the 
end of June 2001 she said the only thing helping her neck was 
a TENS unit.  She also was prescribed a rolling walker.  In 
July 2001 she was seen by podiatry with a history of 
fibromyalgia noted.  She presented with painful feet with 
heel spurs noted and was diagnosed with fibromyalgia with 
heel spurs.  Also in July 2001 she was seen by the pain 
clinic for cervical pain and fibromyalgia with additional 
problems including costochondritis and was noted to be on 
Vioxx and Noflex.  Another July 2001 note revealed complaints 
of constant costochondritis pain at a level of 10/10 at 
present, which was worse than other days.  She was waiting 
for a walker from occupational therapy.  Findings of 
examination included pain on palpation of the cervical spine 
and humeral head.  The assessment was cervical and shoulder 
pain and generalized muscle aches on multiple medications who 
completed physical therapy.  She continued to have a 
diagnosis in October 2001 of multiple joint pain mostly at 
the cervical area and history of OA and fibromyalgia.

The Veteran submitted a statement in July 2001 stating that 
she was anxious secondary to pain and the medications she 
takes daily since they cause secondary side effects like 
nausea and stomach acidity.

In May 2002 the Veteran underwent a VA joints examination 
with no indications that claims file review was made.  The 
examination was to examine the severity of the 
costocondritis.  Her complaints included shortness of breath, 
pressure like sensation on the left side chest wall, 
shortness of breath which woke her from her sleep and the 
sensation of weight on her chest.  Her pain increased with 
coughing and radiated to the neck and shoulders.  Treatment 
included Suldinac, Ultram and Gabapentin.  She reported 
constant chest wall or mild chest pain.  This was brought on 
by colds, coughing, cold weather and there were no 
alleviating factors.  There was no additional loss of motion 
or functional impairment during flareups.  She used a rolling 
walker. There was no dislocation of any joints, no 
inflammatory arthritis or constitutional symptoms.  She 
needed assistance to bathe, dress and do household chores.  
On examination she had full active range of motion of the 
elbows and shoulders bilaterally.  Lying down she could 
horizontally abduct her shoulders to 45 degrees but no 
further without pain.  Objectively there was evidence of 
painful motion.  Left and right were painful at the chest 
wall and she had extreme tenderness to palpation on the 
sternum and immediately lateral to the sternum on the left 
and right sides from the ribs #2-6 bilaterally.  The 
diagnosis was costochondritis, left.  

VA and private treatment records from 2002 through 2003 
reflect continued treatment for ongoing complaints of pain in 
multiple areas of the body with continued diagnoses of 
fibromyalgia, costochondritis, cervical disc disease, 
hypertension and bone spurs on both calcaneal regions of the 
feet, among others such as osteoarthritis and osteoporosis.  
There was also treatment for ongoing psychiatric complaints, 
as well as some mention of gastrointestinal complaints.  Of 
note, a September 2002 VA treatment note which addressed 
complaints on multiple areas of the body included complaints 
of cramps at night as well as having difficulty expanding her 
chest due to chest pain on the thorax.  She also had heart 
burn and occasionally some nausea secondary to medications.  
On examination her blood pressure was 136/79, lungs were 
clear to auscultation and musculoskeletal range of motion was 
intact, muscle tone was adequate without deformities.  No 
significant neurological defects were noted and she was 
assessed with fibromyalgia and chest pain rule out ischemic 
heart disease (IHD) versus costochondritis and depression 
secondary to fibromyalgia.  In September 2002 she was seen in 
mental health clinic for a provisional diagnosis of 
depression, reactive, with multiple medical conditions of 
fibromyalgia, hypertension, cervical disc disease, lumbar 
spondylosis with poor response to medication for pain and 
only mild relief.  She presented with depression and crying 
spells.  In October 2002 she was evaluated for history of 
fibromyalgia, femoral osteopenia and generalized OA and was 
noted on examination to have normal ankle X-rays except for 
spurs at the Achilles tendon insertion and plantar surface of 
calcaneal bone.  Physical examination noted functional active 
ranges of motion with only some discomfort.  She was assessed 
with fibromyalgia and generalized OA who has received maximal 
benefit from physical and occupational therapy.  No findings 
regarding her costocondritis are mentioned.  In December 2002 
she was noted to have her main problem seeming to be 
fibromyalgia or possibly chronic fatigue syndrome (CFS).  
Both may explain her severer muscle pains, sensation of 
swelling and symptoms of irritable bowel syndrome (IBS).  
Also there was a strong depressive component secondary to 
fibromyalgia.  

In February 2003 she was noted to be seen for complaints of 
respiratory distress that began after drinking hot coffee.  
She also was anxious.  She had some sputum production without 
expectoration and chest pain.  The assessment was shortness 
of breath.  Also in February 2003 she was treated for right 
shoulder pain with impaired abduction and rotation which was 
assessed as fibromyalgia.  A February 2003 cervical spine X-
ray yielded evidence of a congenital anomaly with a partial 
fusion of C6-7 vertebral bodies described as congenital in 
nature.  A chest X-ray from March 2003 for complaints of 
shortness of breath showed thoracic spondylosis and 
hyperinflated lungs without consolidation.  

The Veteran is noted to have submitted an article in June 
2003 about the symptoms and effects of fibromyalgia which 
describes the pain suffered as diffuse and generalized.  

An August 2003 psychiatric consult noted the Veteran to have 
been experiencing chronic degenerative OA, fibromyalgia, 
cervical spine discogenic disease and spondylosis, and 
hypertension.  These medical conditions cause severe chronic 
pain and due to the chronic pain, she gradually developed 
severe depressive symptoms.  She was noted to have no 
remarkable findings on mental status examination other than 
occasionally hearing voices, describing dysthymia, sometimes 
wishing she were dead but with no actual suicidal plans or 
behaviors.  She reported having difficulty sleeping due to 
chronic pain and feeling hopeless and helpless.  She had some 
days of poor hygiene.  She was oriented times 3 with 
cognitive functions appropriate.  She did report short term 
memory loss.  The Axis I diagnosis was major depressive 
disorder, recurrent and no Axis II diagnosis, rule out 
dementia of unknown origin.  Also in August 2003 she was seen 
for complaints of recurrent left leg pain and left costal 
pain not relieved by NSAIDS or neurontin.  She also had left 
knee and hip pain that was limiting her walking ability.  
Physical examination was noteworthy for limited range of 
motion of the left hip and knee and pinpoint tenderness at 
the left knee.  She was assessed with uncontrolled 
degenerative arthritis,  and OA with joint pain and myositis.  
In September 2003 she was noted to have depressive symptoms 
strongly associated with her deteriorating physical condition 
and specifically chronic severe pain of all her 
musculoskeletal system.  

She continued to be treated in November 2003 for complaints 
of multiple joint pain assessed as degenerative arthritis and 
cervical disc disease with fibromyalgia for which she was 
referred to the pain clinic.  In December 2003 she was seen 
at the pain clinic for generalized bone and joint pain with 
history of arthritis, cervical and low back pain that was 
said to have begun in 1972 during military training when she 
fell from a 3 story height.  At that time she was very young 
and continued active work even though she experienced some 
degree of body pain.  Eventually her condition deteriorated 
and progressed to a constant generalized pain.  The pain was 
in the cervical and low back as well as joint area.  She 
described a constant tightness, throbbing, dull aching pain 
associated with numbness and weakness and a pins and needles 
sensation.  X-rays were reviewed showing the cervical partial 
fusion of C6-7 and a pelvis X-ray showing OA.  Her past 
medical history included OA, hypertension, fibromyalgia and 
lumbar spondylosis.  Physical examination was deferred due to 
severe pain.  She was assessed with myofascial pain syndrome 
and chronic cervical and low back pain.

A January 2004 VA treatment note which noted complaints of 
pain in diffuse body parts also noted her complaints of 
feeling short of breath when waking up due to 
costochondritis.  Examination revealed tender points in the 
arms, hands, back, legs, pain in both knees, with no 
swelling.  She had limited range of motion in her neck.  The 
assessment was that the Veteran was with the above findings 
that continued with tender points in differential body parts 
and decreased range of motion in the neck.  She was noted in 
an addendum to be followed by a different doctor for 
fibromyalgia and continued to be very symptomatic with tender 
points.  In April 2004 while being seen for a rash she again 
complained of shortness of breath due to costochondritis 
which caused so much pain she gets short of breath.  She 
wanted oxygen therapy for her home.  She also complained of 
the same aches and pains as usual.  Physical examination 
revealed bilateral breath sounds clear to auscultation.  The 
diagnosis included fibromyalgia.  Another April 2004 record 
following her fibromyalgia indicated her condition was 
improving with current physical therapy.  However subsequent 
records from July 2004 and October 2004 reflected that her 
complaints of persistent multiple joint complaints 
exacerbated by movements and with pain on palpation of almost 
every area had poor responses to all therapies and the 
impressions were noted to be chronic diffuse pain in multiple 
areas and multiple associated complaints consistent with pain 
amplification syndrome.  The October 2004 note continued to 
diagnose fibromyalgia with chronic pain but also noted the 
prior diagnosis of pain amplification.  

She continued to be followed for multiple conditions at the 
VA in 2005, continuing to have complaints of multiple joint 
pains with fibromyalgia, as well as continued history of high 
blood pressure, cervical disc disease and OA.  In March 2005, 
while being seen for her multiple joint complaints she was 
noted to have not been using her blood pressure medicine 
since a long time ago and was assessed with fibromyalgia and 
pre-hypertensive state.  She also had depressive symptoms 
which continued to be associated with her pain complaints 
from fibromyalgia, with an August 2005 note revealing her to 
be very depressed and anxious about her fibromyalgia 
symptoms.  Again in November 2005 she had depressive symptoms 
that continued to be strongly associated with considerable 
deterioration of her physical conditions, specifically 
chronic severe pain of all her musculoskeletal system and 
came to the interview crying and described crying spells.  
Her dysthymia had worsened to major depressive symptoms.  The 
findings were similar to those in the August 2003 psychiatric 
treatment note, with mental status examination similar to 
that note, except that this time she was crying throughout 
most of the interview.  She was assessed with Axis I 
diagnosis of major depressive disorder, with no Axis II 
diagnosis, rule out dementia of unknown origin.  A record 
from September 2005 again noted the same findings of her 
crying during the interview. 

In November 2005 while being seen at primary care to evaluate 
pain at the joints of the hands and fingers, she reported a 
single episode of upper gastrointestinal (GI) bleed reported 
coffee ground in color.  She also reported an episode of 
tachycardia and palpitations lasting 1 minute.  The remainder 
of the complaints involved the multiple joints of her fingers 
and exacerbation of low back and shoulder pain.  Examination 
was limited to her hands which were very tender and had 
problems with moving the left distal phalanx.  The assessment 
was arthralgias and stiffness which could be related to an 
exacerbation of arthritis.  She was also assessed with 
abdominal pain and episode of GI bleeding, with further GI 
workup indicated.  Finally she was assessed with chest pain, 
and she was noted to be a well known patient with chronic 
multiple arthralgias involving costochondritis.  Due to the 
complaints of heart palpitations, the doctor needed to make 
sure the chest pain was not related to cardiac ischemia.  A 
December 2005 document confirmed treatment for a right knee 
condition as well as lower right leg pain, right pelvic pain 
and right knee DJD.  

A February 2006 letter from the Veteran's private doctor 
I.P.J. confirmed treatment for severe and degenerative 
conditions which have worsened.  She suffered multiple pains 
and loss of motion.  She used assistive devices.  This doctor 
noted that she feels very depressed due to her condition and 
regular medication regimen.  Her conditions included constant 
costocondritis pain chronic, DJD knee, herniated disc, 
degenerative chronic arthritis, degenerative OA, osteopenia, 
fibromyalgia, DDD C6-7 and degenerative spondylitic changes 
of cervical spine, spondylosis right foot, discogenic disease 
affecting lower extremities, hypertension, difficulty with 
mobility and general pain, multiple joint pain and using 
walker, severe weakness in inferior and superior extremities.  
The doctor also opined that the Veteran has depression due to 
all the conditions. 

Another doctor's letter from February 2006 confirmed 
treatment for a condition of her right leg.  The pain began 
years ago in the knees and both hips.  Another condition 
reflected trigger finger in the 3rd finger of the left hand, 
which was splinted.  Her knees were treated with aspiration.  
She was noted to have DJD of the right knee, pain in the 
joint involving the lower right leg, spondylosis on the right 
foot, osteopenia, pelvic pain on the right, unspecified 
internal derangement of the right knee and degenerative 
chronic arthritis and OA.  

A March 2006 letter from the Veteran's private Dr. C stated 
that the Veteran has past history of the following diagnoses 
which included cervical and lumbar degenerative and 
discogenic disease, herniated disc, fibromyalgia, and chronic 
costochondritis pain.

A March 2006 lay statement from an individual who assists the 
Veteran stated that due to the Veteran's debilitating 
conditions she depended on this individual for help and 
needed assistive devices such as wheelchairs.  She also 
stated that the Veteran was very depressed due to her state 
of health and also indicated that her constant medication 
regimen caused nausea and excess stomach acid.  

The report of an August 2006 VA GI examination, which also 
discussed hypertension included review of the claims file.  
The service treatment records to include the July 1972 
separation examination were reviewed and were silent for 
treatment for hypertension or any chronic GI condition.  A VA 
outpatient record from September 1978 noted mild elevated 
blood pressure of 136/100 treated with Oretic.  There was no 
diagnosis or treatment for chronic GI disease.  She was noted 
to be followed by primary care for the following diagnosed 
problems: generalized osteoarthritis, arterial hypertension, 
fibromyalgia, chronic low back pain secondary to disc 
disease, lumbar spondylosis, impaired glucose tolerance, 
major depression and treatment compliance problems.  There 
was no evidence of a diagnosis or treatment for chronic GI 
disease.  

The medical history obtained from the Veteran was that she 
claimed to have gastric problems since many years ago, but 
did not say when this began.  She complained of severe 
epigastric pain associated with heartburn, refluxive of acid 
and excess bloating on a daily basis and relieved with Tums 
or Mylanta.  Certain foods like donuts, cookies or citrus 
worsened symptoms.  She denied vomiting, hematemesis, melena, 
circulatory disturbance or hypoglycemia.  She had occasional 
diarrhea but no constipation.  She had nausea daily relieved 
with antacids.  Examination referred to the separate 
hypertension test.  The results of upper gastrointestinal 
series (UGI) revealed an impression of free gastroesophageal 
reflux without radiographic evidence of esophagitis.  The 
final diagnosis was gastroesophageal reflux disease (GERD).  
The examiner opined that the currently diagnosed GERD is not 
at least as likely the result of the Veteran's service-
connected costochondritis and did not have its onset during 
service, and was not related to active service, nor any 
incident therein.  

The August 2006 VA examination for hypertension included a 
review of the claims file and referred to the GI examination 
for part of the history regarding hypertension.  The Veteran 
reported a history of hypertension but could not give an 
onset date.  She took blood pressure pills for many years and 
took them regularly with adequate control.  There was no 
history of diabetes or hypercholesterol.  There were no toxic 
habits.  She had no history of emergency room visits or 
hospital stays for hypertension and had no cardiac symptoms.  
EKG from November 2005 was normal.  On examination her blood 
pressure was 177/100, 168/100 and heart rate was 98 beats per 
minute with regular rate and rhythm with no audible extra 
sounds.  Her extremities had no edema or cyanosis.  The 
diagnosis was hypertension.  The examiner opined that review 
of the file showed a diagnosis of hypertension in 1978 when 
Oretic was prescribed.  This was 3 years after discharge from 
service.  Costochondritis and hypertension are different 
medical conditions with completely different 
pathophysiological mechanisms.  So the Veteran's hypertension 
was not the result of service-connected costochondritis, did 
not have its onset during service and was not related to 
active service or any incident therein.  

The Veteran underwent a VA psychiatric examination in 
September 2006, which included claims file review.  The past 
medical history was significant for nonpsychiatric illnesses 
of lumbago, generalized osteoarthritis, hypertension, 
fibromyalgia, spondylosis of the lumber spine, myalgia, 
mysositis, tinea, impaired fasting glucose, pain in the joint 
involving the hand, palpitations, upper gastrointestinal 
bleeding, chest pain and helicoblacter pylori.  Her present 
psychiatric symptoms were that during the past year she had 
current treatment for a mental disorder said to be treated 
with anti psychotics-Quetiapine and Donepezil and individual 
psychotherapy.  She had lack of appetite and did no perform 
personal hygiene, bathing only every other day and had sleep 
problems.  These symptoms were said to have started a long 
time ago.  She also reported memory problems which started 
one year ago.  Physical examination revealed her to be 
tearful during the interview with constricted affect and 
depressed mood.  She was unable to perform serial 7's.  She 
was oriented times 3 and her thought processes and content 
were unremarkable.  She confirmed a sleep impairment and 
subsequent lack of energy the next day.  There were no other 
significant mental status findings reported.  She did have 
some mild impairment of recent memory but remote and 
immediate memory were normal.  Following examination which 
included summary of the psychiatric disorder's impact on her 
activities of daily living and occupation, the diagnosis was 
Axis I Dysthymic disorder.  No other mental disorder or 
personality disorder was diagnosed.  The examiner's medical 
opinion was that the Veteran's neuropsychiatric disorder was 
not caused by nor the result of the service-connected 
costochondritis nor had its onset during or was otherwise 
related to active service.  The rationale for the opinion 
based on review of the claims file was that there was no 
evidence of psychiatric complaints, findings or treatment for 
psychiatric problems during service.  There was also no 
evidence of treatment or psychiatric complaints after service 
much less related to service-connected costrochondritis.  The 
Veteran did not seek treatment until 1980 with a private 
psychiatrist whom she sees sporadically.  There was no 
relationship established between her psychiatric symptoms and 
service or costochondritis.  She was noted to be gainfully 
employed until 1985 13 years post service with no evidence of 
any impairment related to costochondritis as the cause for 
her mental disorder. 

The report of a September 2006 VA examination of the feet 
included the claims file review.  The Veteran's medical 
history included pain in both feet usually of 7/10 in 
intensity with stiffness.  The pain affected her at rest, 
standing and walking.  She was treated with Tramadol.  She 
had weekly flareups of 9/10 intensity.  Standing or walking 
exacerbated her pain.  She wore corrective shoes but no 
inserts or braces.  She used a walker for her back.  She 
retired in 1989 due to low back pain and multi joint pain.  
Examination revealed no deformities in any toes and no 
functional loss observed.  Range of motion was full motion 
without pain or functional loss.  There was mild tenderness 
to palpation at the calcaneal area bilaterally.  She had pain 
on repetitive heel-toe standing in both plantar areas without 
fatigue, weakness or further functional loss.  She had an 
antalgic gait due to bilateral knee pain, but not from her 
feet.  Examination was negative for any foot deformities such 
as hammertoe, pes planus, or other deformities.  She had no 
unusual skin changes or vascular changes or calluses.  
Following the review of the evidence and X-rays the diagnosis 
was bilateral calcaneal spurs.  The examiner opined that this 
condition was not related at all to her service-connected 
costochondritis in terms of anatomy, pathophysiology or 
etiology.  This condition was not related either to military 
service since there was not any evidence in the claims folder 
or service medical records for treatment, complaint or 
diagnosis of such condition.  

The report of a September 2006 VA examination for 
fibromyalgia included claims file review.  She was noted to 
be service-connected for costrochondritis and suffered pain 
in several areas of her body since a long time ago.  
Specifically the pain was in her cervical area, lumbosacral 
area, both shoulders, hips, feet and hands.  She said the 
pain forced her to retire in 1989 from her usual job.  She 
said the symptoms began affecting her in 1989-1990 but were 
aggravated in 2000.  She indicated she was diagnosed with 
fibromyalgia in 2001 after being seen by a rheumatologist.  
She said her pain was exacerbated by prolonged standing, 
sitting, cloudy or rainy days.  Bedrest and medication 
alleviated it.  Her history was significant for 
osteoarthritis in the cervical spine and both feet.  She had 
morning stiffness alleviated by movement.  She claimed she 
had musculoskeletal pain on an almost daily basis.  Although 
she had some episodes of increased pain, it was almost 
constant in fashion.  She also reported having a history of 
anxiety for which she saw treatment at the VA. Physical 
examination revealed several tender points in the cervical 
area bilaterally as well as in the thoracic and lumbar spine.  
She also had some pain on both shoulder articulations, both 
knees, forearms, elbows, hands and both calcaneal areas.  
There were no trigger points.  Muscle strength was 5/5 
throughout.  The diagnosis was fibromyalgia.  The examiner 
opined that the above mentioned diagnosis was not related to 
her service-connected costochondritis in terms of anatomy, 
pathophysiology or etiology.  The fibromyalgia affecting the 
Veteran was not related to neither to military service 
activities since there was not any evidence regarding or 
diagnosis of such a condition during service.  

The report of a VA joints examination from September 2006 
included claims file review.  This examination was for the 
purpose of examining the severity of her service-connected  
costochondritis and was limited to such.  She referred 
suffering from this condition since 1972-1973.  This was not 
related to any traumatic event and she claimed it began to 
affect her from gradual onset until it was intolerable.  She 
referred suffering from pain in the costochondral area in an 
almost daily fashion.  Usually the pain was 6/10 in intensity 
and accompanied by stiffness.  The medical history revealed 
her to deny fatigability or lack of endurance.  Treatment was 
Tramadol with mild relief and no side affects.  Flareups of 
9/10 on a weekly basis were reported, at least once or twice 
of 2-3 hours duration.  Precipitating factors included rain 
or cloudy days which exacerbated the pain in the affected 
area.  Medication alleviated the symptoms.  She denied 
surgical procedures or dislocation or recurrent subluxation.  
There were no constitutional symptoms of arthritis.  
Regarding the affects on her activities of daily living she 
was independent in self care, but required assistance for 
shopping, driving and household chores.  She worked at the 
local VA until 10 years ago when she retired secondary to 
costochondritis.  Physical examination revealed her to be 
tender to palpation on the anterior chest wall.  She was 
asked to perform repetitive pectoral stretching without 
resistance.  There was pain elicited on the anterior chest 
wall without any fatigue, weakness or further functional 
loss.  The diagnosis was costochondritis. 

The report of a September 2006 VA spine examination included 
review of the claims folder.  She reported having pain ever 
since 1998.  The pain was not due to trauma and mainly 
correlated to her costochondritis.  The pain has been 
gradually affecting her in an almost daily basis and lately 
has been very frequent.  The onset of the pain was 1997-1999.  
It occurred at the paravertebral muscle of the cervical area 
and sometimes radiated to both of her hands.  The duration 
was 2-6 hours and was 7/10 intensity.  She treated it with 
Tramadol.  She had flareups of 9/10 at least once or twice a 
week with duration of 2-4 hours.  Pain was exacerbated by 
prolonged standing, bending and was alleviated by 
medications.  She denied additional loss of motion or 
associated features or symptoms.  She was noted to walk with 
a walker secondary to bilateral knee pain.  She used cervical 
orthosis.  She was able to walk 10-20 minutes.  She denied 
trauma/injury or surgery.  Physical examination revealed a 
cervical spine range of motion from 0-45 degrees on both 
flexion and extension with pain at the last 20 degrees but no 
functional loss; 0-30 degrees lateral flexion in both 
directions with pain at the last 10 degrees and functional 
loss of 50 degrees due to pain; 0-50 degrees lateral rotation 
in both directions with pain at the last 20 degrees and 30 
degrees functional loss due to pain.  Examination of the 
cervical spine showed reverse lordosis.  Neurological 
examination was intact to pinprick in both upper extremities.  
X-rays from June 1999 showed cervical spondylosis and fusion 
of vertebral bodies of C6-C7 areas.  The diagnosis was 
cervical strain mysositis and cervical spondylosis.  The 
examiner opined that these conditions are less likely than 
not related to costochondritis  in terms of etiology or 
pathophysiology.  These areas are not related anatomically or 
in pathophysiology.  The claims folder did not show any 
evidence of treatment or diagnosis of the above mentioned 
conditions.  

III.  Service Connection-General Considerations and Analysis  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, 
hypertension, peptic ulcer and psychosis when they are 
manifested to a compensable degree within the initial post-
service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on review of the evidence, the Board finds that 
service-connection is not warranted for a psychiatric 
disorder, fibromyalgia, a gastrointestinal service to include 
nausea and heartburn, hypertension, a cervical spine disorder 
or a right foot disorder, to include as secondary to her 
service connected costochondritis.  

In regards to the claimed psychiatric disorder, the 
preponderance of the evidence does not reflect that the 
psychiatric disorder, diagnosed by the most recent VA 
examination from September 2006 as dysthymic disorder, and in 
the most recent VA treatment records from 2005 as major 
depressive disorder, began in service, was caused by any 
incident in service, or is due to or presently being 
aggravated by her service-connected costochondritis.  The 
service treatment records failed to show any evidence of 
psychiatric problems, and there was no evidence of a 
psychosis manifested to a compensable degree within a year of 
her discharge from service.  The psychiatric symptoms are 
shown to have been manifested no earlier than 1979.  

While some of the earlier records documenting symptoms of 
psychotic depression, including from her private psychiatrist 
in September 1990 and December 1992, suggested that the pain 
from costochondritis contributed to the chronicity of her 
depression, the VA examination from March 1993 contained an 
opinion that her current hospitalization records showed no 
relationship between her psychiatric symptoms and her 
costochondritis which was not even mentioned in these 
hospital records which the examiner reviewed along with the 
evidence from the claims folder and hospital records.  
Additionally, more recent records from the late 1990's 
through 2006 reflect that pain from non-service connected 
physical disabilities, rather than costochondritis are 
contributing to her depression.  This is shown in the records 
from 2002 where it was noted that she had a strong depressive 
component secondary to fibromyalgia.  

Another record from August 2003 noted that pain from multiple 
medical conditions such as chronic degenerative OA, 
fibromyalgia, cervical spine discogenic disease, spondylosis 
and hypertension resulted in her severe depressive symptoms, 
with no mention made of costochondritis as a possible factor.  
Subsequent records from the VA in 2005 reflect depressive 
symptoms tied in with her fibromyalgia symptoms.  While a 
February 2006 letter from a private physician who is shown to 
have been a general practitioner noted that multiple physical 
conditions which included costochondritis, were causing his 
depression, the notion that costochondritis played a part in 
the Veteran's current progression of depression is 
contradicted by the most recent VA examination from September 
2006, which was conducted by a psychiatrist.  

The opinion from this examination was that the Veteran's 
psychiatric disorder was not caused nor aggravated by, nor 
otherwise the result of her service-connected 
costochondritis, which included a review of the claims file 
as well as examination of the Veteran, and noted that the 
evidence did not show any psychiatric impairment related to 
her service-connected costochondritis when she was first 
treated for such symptoms around 1980.  This opinion obtained 
by a psychiatrist outweighs the opinion from the general 
practitioner, and is supported by the other more recent 
medical evidence suggesting that the fibromyalgia as well as 
degenerative disease and spine problems are the primary cause 
of her current depressive symptoms.  This unfavorable 
evidence also outweighs the earlier evidence which suggested 
a possible link between the costochondritis and psychiatric 
complaints, as it concerns the current findings of 
psychiatric disability and the current factors presently 
affecting this disorder.  Thus the preponderance of the 
medical evidence is unfavorable regarding the relationship 
between the psychiatric disorder and the costochondritis.  

Additional evidence concerning her claimed psychiatric 
disorder comes from the Veteran's subjective contentions 
indicating she was anxious and depressed due to pain.  
However the evidence reflects that she has pain from multiple 
causes, not just from the costochondritis.  VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise. 38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion is of no probative value in this 
instance as her contentions of post-service pain causing her 
depression are not competent evidence of aggravation, which 
is a medical determination to be made.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (Veteran's testimony of aggravation 
of preexisting disability is not competent evidence of 
aggravation).  

In regards to the issues of service connection for 
fibromyalgia, a gastrointestinal condition manifested by 
nausea and heartburn, hypertension, a cervical spine disorder 
and a right foot disorder, the evidence also fails to show 
that any of these conditions began in service, was caused by 
any incident in service, or is due to or presently being 
aggravated by her service-connected costochondritis.  The 
service treatment records failed to show any evidence of 
these aforementioned problems, and there was no evidence of 
hypertension, a digestive condition such as peptic ulcer or 
an arthritis affecting the cervical spine or right foot, 
manifested to a compensable degree within a year of her 
discharge from service.  

The postservice evidence also fails to show that any of these 
claimed conditions are either caused by or aggravated by her 
service-connected costochondritis, with no mention of such 
aggravation in the post service treatment records, and the VA 
examinations conducted in August 2006 and September 2006, as 
discussed above, clearly stated that fibromyalgia, a 
gastrointestinal condition manifested by nausea and 
heartburn, hypertension, a cervical spine disorder and a 
right foot disorder were not related in any way to the 
service-connected costochondritis, nor did they have their 
onset in service, nor were related to service or any incident 
therein.  There is no medical evidence on file to refute 
these findings.  

The Board does note that the medical records in the claims 
folder as discussed above, do contain reference to the 
Veteran's GI complaints possibly being related to medication 
she was taking for pain, but did not specify what kind of 
medication or medications were causing or contributing to her 
GI complaints, and failed to indicate if the medication(s) in 
question was used to treat costochondritis.  Such records 
thus fail to show that the Veteran's GI complaints result 
specifically from medication used to treat her 
costochondritis.  

Additional evidence concerning her claimed gastrointestinal 
complaints comes from the Veteran's subjective contentions 
indicating she has side effects such as nausea and stomach 
acid from medications she takes, as well as a lay statement 
from her personal assistant stating the same thing.  However 
she and her assistant did not specify what condition the 
medication was used to treat, and thus this lay evidence is 
not probative in that it fails to link medication to 
specifically treat her costochondritis to her 
gastrointestinal complaints.  Likewise the article she 
submitted which discusses the symptoms of fibromyalgia is not 
probative as it merely discusses the symptoms in general and 
does not provide any probative evidence linking her 
fibromyalgia to service or to her service-connected 
costochondritis.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a psychiatric 
disorder, fibromyalgia, nausea and heartburn, hypertension, a 
cervical spine disorder and a right foot disorder is not 
warranted, and there is no doubt to be resolved, as the bulk 
of the evidence is unfavorable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Increased Rating-General Considerations and Analysis  

The Board notes that service connection for costochondritis 
was initially granted by the RO in a July 1972 decision, with 
an initial 10 percent rating assigned.  This rating has been 
confirmed and continued in subsequent ratings.  She filed her 
claim for an increased rating in July 2001.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155`; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

There is no rating code for costochondritis. The Veteran's 
service-connected disability is therefore rated by analogy.  
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be  specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board 
has considered whether another rating code or codes are "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Presently the costochondritis is rated 10 percent disabling, 
as analagous to periostitis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5022, which is rated on the basis of 
limitation of motion of the affected part as degenerative 
arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 20 percent rating is applicable with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating is applicable with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. 38 C.F.R. §4.71a, Diagnostic Code 5003 (2008).

Based on a review of the foregoing, the Board finds that a 20 
percent rating but no more is warranted for the Veteran' 
service-connected costochondritis under Diagnostic Code 5003.  
The evidence as discussed above does suggest that since the 
pendency of this claim, her costochondritis has resulted in 
episodes of occasional incapacitating exacerbations, 
manifested by her episodes of shortness of breath and severe 
pain.  However a higher rating is not warranted based on 
limitation of motion.

The Veteran's symptoms stemming from this disorder consist of 
subjective complaints of pain and shortness of breath, with 
objective findings of tenderness to palpation of the anterior 
chest wall, as shown in the September 2006 VA examination as 
well as earlier records.  She also had pain on repeated 
pectoral stretching, but without fatigue, weakness or further 
functional loss.  No losses of motion were recorded in the 
September 2006 VA examination.  Records and examinations 
prior to this examination are also negative for loss of 
motion attributable to the costochondritis, but similarly 
show objective findings of tenderness to palpation of the 
chest at the costosternal region.  

Although the Veteran subjectively complained of shortness of 
breath at different times and of occasional incapacitating 
episodes, there is no objective evidence to suggest an actual 
restriction on breathing.  In September 2002 while she 
complained of difficulty expanding her chest due to chest 
pain, objectively her lungs were clear to auscultation, with 
intact musculoskeletal range of motion.  A chest X-ray from 
February 2003 for complaints of chest pain following an 
episode of respiratory distress after drinking hot coffee is 
noted to show hyperinflated lungs, but no opinion is given as 
to the significance of this finding or its relationship if 
any, to the costochondritis.  Additional findings of clear 
breath sounds are shown in April 2004 when she again reported 
shortness of breath due to chest pain.  At the time of the 
September 2006 VA examination, she made no complaints of 
shortness of breath.  

Given the lack of objective findings of actual lung 
restrictions due to the costochondritis, the Board finds that 
consideration of a higher rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6840 for diaphragm paralysis or paresis under 
the criteria for restrictive lung disease, is not indicated 
in this matter.

In sum, the Board finds that a rating of 20 percent is 
warranted for the costochondritis based on occasional 
incapacitating episodes.  Absent evidence of loss of motion 
or other functional loss, a higher rating than the 20 percent 
rating is not warranted for the costochondritis under 
limitations of motion or for restrictive lung disease.  
Because this rating is shown to be warranted from the date of 
her increased rating claim, there is no need to discuss 
staged ratings per Hart.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1). The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for her disability by the regular VA 
Rating Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity). 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for fibromyalgia is denied.

Service connection for a gastrointestinal disorder manifested 
by nausea and heartburn, is denied.

Service connection for hypertension is denied.

Service connection for a cervical spine discogenic disease at 
C6-C7, C7-T1 and spondylosis is denied.

Service connection for a right foot disability diagnosed as 
calcaneal spur is denied.

A rating of 20 percent disabling but no more is granted for 
service-connected costochondritis, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Board's June 2005 remand requested 
that VA examinations be conducted to address the various 
claimed disorders on appeal, to include for the claim for 
service-connection for osteoarthritis/arthritis (OA), as 
secondary to the service- connected costochondritis.  
Multiple examinations were conducted in August 2006 and 
September 2006, that addressed the etiology of the Veteran's 
claimed cervical spine disorder, right foot disorder, 
fibromyalgia, hypertension, psychiatric disorder and 
gastrointestinal disorder.  In addition, a VA joints 
examination was conducted to address the severity of her 
service connected costochondritis.  None of the exams 
specifically address the nature and etiology of the claimed 
OA disorder, as was directed by the Board in the earlier 
remand.  This action is found to be noncompliant with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Stegall v. West, 11 Vet. App. 268 (1998), thereby 
necessitating a remand for compliance.

It is noted that the VA joints examination which addressed 
the severity of the costochondritis disorder did contain 
pages of boilerplate instructions pertaining to the proper 
evaluations of various joints and the ranges of motions 
considered to be within normal limits.  There is no notation 
from the examiner however that any of the joints for which OA 
is claimed to affect were examined, and no opinion as to 
whether an OA disorder is present and if so, related to the 
costochondritis.  The only musculoskeletal findings for which 
an etiology opinion has been obtained are for the cervical 
spine, right foot, and fibromyalgia.  

Furthermore the Board notes that the RO in continuing its 
denial of service connection for OA stated in an October 2009 
supplemental statement of the case that a VA examination 
dated September 20, 2006 determined that an OA/arthritis 
disorder was not related to service or to the service-
connected costochondritis.  A review of the VA examinations 
in the claims folder reveals that the only examination with 
this date is a VA psychiatric disorders examination which did 
not contain any opinion as to the etiology of any OA 
condition.  Likewise as previously mentioned, none of the 
other VA examinations contain any opinion as to the etiology 
of a generalized OA/arthritis disorder, but are limited to 
discussing the etiologies of the particular medical disorders 
mentioned above.  Thus it is unclear whether a VA examination 
from September 20, 2006 exists that addressed the etiology of 
the claimed OA, but was not associated with the claims 
folder, or whether the examinations simply failed to address 
this matter. 

In view of the foregoing evidentiary and due process 
deficiencies, another examination should be scheduled if the 
AOJ is unable to locate the examination upon which it based 
its continued denial of this claim in January 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ascertain whether there 
is a VA examination from September 20, 
2006 that addressed the Veteran's claim 
for service connection for 
osteoarthritis/arthritis, and if so it 
must associate this examination with the 
claims folder.  If there is no such 
examination, the AOJ must proceed to step 
2.  

2.  If the examination report cited above 
is not located, the AOJ should schedule 
the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any claimed 
osteoarthritis/arthritis disorder.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  A copy of this Remand is 
to be furnished the examiner.  Following 
a review of the records, request the 
examiner to render opinions to the 
following questions:  Does the Veteran 
have any current, chronic 
osteoarthritis/arthritis disability?  If 
so, is it at least as likely as not that 
the Veteran's osteoarthritis/arthritis 
disability began in service, or was 
manifested within a year of discharge, or 
is currently being caused or aggravated 
beyond natural progression by symptoms 
caused by the Veteran's service-connected 
costochondritis?  If the appellant's 
service-connected costochondritis 
aggravated or contributed to or 
accelerated any pathologic process of any 
diagnosed osteoarthritis/arthritis 
disability, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
osteoarthritis/arthritis disability 
itself or as opposed to other possible 
contributing factors.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  If another 
examination is deemed necessary, one 
should be conducted.

3.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claim for service connection 
for osteoarthritis/arthritis, to include 
as secondary to service-connected right 
costochondritis.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 38 
C.F.R. § 3.310 (2008), as well as 
consideration of Allen, supra, for the 
secondary service connection issue.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. 
§ 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


